[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT           FILED
                     ________________________ U.S. COURT OF APPEALS
                                                        ELEVENTH CIRCUIT
                                                           SEPT 3, 2008
                            No. 08-10847
                                                         THOMAS K. KAHN
                        Non-Argument Calendar
                                                             CLERK
                      ________________________

                  D. C. Docket No. 06-00182-CV-HL-5

CORRINE JACOX,

                                                         Plaintiff-Appellant,

                                 versus


THE DEPARTMENT OF DEFENSE, et al.,

                                                                Defendants,

ROBERT M. GATES,

                                                        Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Georgia
                    _________________________

                          (September 3, 2008)


Before TJOFLAT, BLACK and KRAVITCH, Circuit Judges.
PER CURIAM:

       Corrine Jacox appeals the district court’s grant of summary judgment for the

defendants in this employment discrimination case. After review of the record and

the parties’ briefs, we affirm for the reasons stated in the district court’s thorough

and well-reasoned opinion of February 14, 2008.

       Additionally, we briefly address Jacox’s motion to compel discovery.1

Jacox states in her appellate brief that the defendants were “never made to fully

disclose . . . in spite of motions to compel . . . Defendants were allowed by the

District Judge to decide what was relevant and what they would disclose.” We

read this as referring to the district court’s denial of her motion to compel

discovery. We review the denial of such a motion for an abuse of discretion.

Holloman v. Mail-Well Corp., 443 F.3d 832, 837 (11th Cir. 2006). Jacox’s

motion to compel did not include a certification that Jacox had in good faith

conferred or attempted to confer with the defendants about their responses to her

requests for admission of facts prior to seeking court action as is required by


       1
         Although not specifically mentioned in Jacox’s notice of appeal, “[t]he appeal from a
final judgment draws in question all prior non-final orders and rulings which produced the
judgment.” Club Car, Inc. v. Club Car (Quebec) Import, Inc., 362 F.3d 775, 785 n.5 (11th Cir.
2004) (quoting Barfield v. Brierton, 883 F.2d 923, 930 (11th Cir. 1989)). Although Jacox’s
notice of appeal referred to the February 14, 2008 order granting summary judgment rather than
the February 15 final judgment, we construe pro se pleadings liberally. Tannenbaum v. United
States, 148 F.3d 1262, 1263 (11th Cir. 1998).

                                               2
Federal Rule of Civil Procedure 37(a)(1). Courts show leniency to pro se litigants,

however, pro se litigants are still required to conform to procedural rules, and the

court is not required to rewrite deficient pleadings. GJR Investments, Inc. v.

County of Escambia, Fla., 132 F.3d 1359, 1369 (11th Cir. 1998). Furthermore, her

motion to compel failed to identify particular problems with the defendants’

responses to her requests for admission of facts, nor does she identify any specific

shortcomings in the responses in her briefs to this court. The district court did not,

therefore, err in denying Jacox’s motion to compel discovery.



AFFIRMED.




                                          3